Citation Nr: 9918551	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-06 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to June 
1971.  This appeal arises from a January 1996 rating decision 
of the Huntington, West Virginia Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of service connection 
for residuals of a right ankle injury.  In November 1998, the 
Board of Veterans' Appeals (Board) determined that new and 
material evidence had been submitted to reopen the veteran's 
claim and remanded the case to the RO for additional 
evidentiary development and consideration of the veteran's 
claim on a de novo basis.  


REMAND

In the November 1998 remand, the Board, citing to 38 U.S.C.A. 
§ 5107(a) concerning VA's duty to assist claimant's in the 
development of evidence when a well-grounded claim has been 
submitted, directed the RO to afford the veteran a VA 
examination to determine the nature and etiology of his right 
ankle disability.  The remand specifically requested the VA 
examiner to provide an opinion for the record as to whether 
it is at least as likely as not that the veteran's currently 
diagnosed right ankle disability was etiologically related to 
his inservice right ankle sprain.  The veteran was afforded a 
VA examination in January 1999, wherein he was diagnosed with 
history of ankle sprain injury during service, history of 
poliomyelitis of the lower extremities antedating service, 
history of talonavicular fracture, history of recurrent 
inversion injury due to ligamentous laxity of the right 
ankle, and degenerative disease of the right talonavicular 
joint.  The examiner opined that the veteran's injury in 
service, the talonavicular fracture, the recurrent inversion 
injuries, and the joint laxity and loss of function all 
stemmed from the poliomyelitis disease.  The examiner, 
however, did not offer an opinion regarding etiology of the 
degenerative disease of the right talonavicular joint.  In 
that regard, the Board calls attention to the April 1995 
examination report by Paul Bachwitt, M.D., who reviewed all 
of the veteran's records and suspected that the ankle 
arthritic changes pre-existed the ankle injuries sustained at 
work in 1992 and 1994.  Therefore, the case must be returned 
to the RO for the requested development.  

Moreover, the Board recognizes that in Stegall v. West, 11 
Vet. App. 268 (1998), a precedential decision cited for 
guidance, it was concluded that a remand by the Board 
conferred on the claimant the right to compliance with the 
remand orders and that the Board erred when it failed to 
insure compliance with the dictates of an earlier Board 
remand.  

The Board also notes that after the instant case was received 
at the Board for appellate review the veteran submitted 
additional evidence in May 1999 in the form of a statement 
from a former co-worker, dated in April 1999, which pertains 
to his claim for service connection for residuals of a right 
ankle injury.  The RO, however, has not reviewed this 
evidence, and the veteran did not submit a waiver of RO 
consideration of this evidence.  Pursuant to 38 C.F.R. 
§ 20.1304, any pertinent evidence submitted by the appellant 
which is accepted by the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case unless this procedural right is waived by the appellant.  
In this case, there is no indication in the record that the 
veteran waived his right to RO consideration of this 
evidence.  Therefore, the instant claim is not ready for 
final appellate consideration, and before the Board reviews 
the case, the procedural defect must be corrected.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for a right ankle 
disability since January 1999, the date 
of his last VA examination.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
relating to the veteran's right ankle 
disability since January 1999, which have 
not already been obtained.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the RO should forward the 
claims folder to the VA examiner who 
previously examined the veteran's right 
ankle in January 1999 and request that 
the examiner furnish an opinion for the 
record as to whether it is at least as 
likely as not that the veteran's 
degenerative disease of the right ankle 
is etiologically related to his inservice 
right ankle sprain.  The factors upon 
which the medical opinion is based must 
be set forth in the report of 
examination.  In the event that the 
previous examiner in January 1999 either 
is unavailable or believes that another 
examination is necessary to render the 
requested opinion, the veteran should be 
afforded another VA examination in 
orthopedics to ascertain the current 
nature and etiology of his right ankle 
disability.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination so that 
pertinent aspects of the veteran's 
military and medical record may be 
reviewed.  All indicated special tests 
and studies should be conducted.  After 
review of the record and examination of 
the veteran, the examiner should render 
an opinion for the record as to whether 
it is at least as likely as not that the 
veteran's degenerative disease of the 
right ankle is etiologically related to 
his inservice right ankle sprain.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim continues to be denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond thereto.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the applicable time to respond 
thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


